Citation Nr: 0421813	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  98-04 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to December 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefit sought.

The case was previously before the Board in March 2001, at 
which time it was Remanded to afford the veteran a 
comprehensive review of his service medical records and for 
compliance with the Veterans Claims Assistance Act of 2000.  
The requested development was completed, and the case was 
again before the Board in March 2003 for appellate 
consideration of the issue on appeal.  At that time the Board 
denied the veteran's claim, and the appellant appealed to 
United States Court of Appeals for Veterans Claims 
(hereinafter, "Court").  A VA General Counsel opinion, 
VAOPGCPREC 3-2003 (July 16, 2003), was promulgated after 
issuance of the Board's March 2003 decision.  The Board's 
decision was vacated and remanded for reconsideration of the 
veteran's claims taking the General Counsel opinion into 
account.  The case was again before the Board in January 
2004, and the Board again denied the claim.  An appeal was 
again to the Court, and the Board's decision was vacated and 
remanded for additional consideration of the General Counsel 
opinion as well as for application of the presumption of 
soundness pursuant to 38 U.S.C.A. § 1111 as guided by Wagner 
v. Principi,  370 F.3d 1089 (Fed. Cir. 2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Seizures were not appreciated on the veteran's medical 
examination upon entrance into service.  Accordingly, the 
veteran is entitled to the presumption of soundness under 
38 U.S.C.A. § 1111.  Wagner v. Principi,  370 F.3d 1089 (Fed. 
Cir. 2004).  On the other hand, numerous records indicate 
that the veteran had a pre-existing seizure disorder.  For 
example, according to a November 16, 2000 treatment record, 
the veteran reported having seizures since an episode of 
meningitis (preservice).  See also June 2001 VA examination 
report.

The June 2001 VA examination was procured prior to additional 
law clarifying the proper adjudication of this type of claim.  
The examiner had been requested to opine as to "whether it 
is as least as likely as not that the appellant's seizure 
disorder manifests, or was aggravated beyond it's natural 
progression, as the result of his military service.  If the 
examiner is unable to answer the question, the reasons should 
be clearly stated."  See BVA Remand of March 15, 2001.  The 
Board notes that the examiner who prepared the June 2001 VA 
examination report found ample evidence of a pre service 
reasons for a seizure disorder (prior skull fracture and 
bacterial meningitis) but also stated that it was 
"concerning that [the veteran] was even allowed entry to the 
service with such preexisting medical problems."  That 
examiner purportedly had conducted a review of the service 
medical records, but even a cursory review of the records 
suggests that the preexisting condition was not made known by 
the veteran on his entrance into service for whatever reason 
as he had expressly denied any head injury prior to service 
(or periods of unconsciousness or epilepsy or fits) on his 
report of medical history in July 1973.  Nevertheless, that 
statement engenders a measure of diminished confidence in the 
June 2001 examination report.  Moreover, as noted above, the 
law governing disposition of this manner of claim was 
subsequently clarified by VA General Counsel, in VAOPGCPREC 
3-2003 as well as by Wagner v. Principi,  370 F.3d 1089 (Fed. 
Cir. 2004).  Under the circumstances, the Board is of the 
opinion that an additional examination report drawn in 
keeping with the governing law would be helpful.  

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2003).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the regional office (RO) for the following 
development: 

1.  The claims file should be referred to 
a board certified neurologist who has not 
previously examined the veteran or 
offered an opinion in this case.  The 
file together with a copy of this remand 
should be reviewed by the examiner and 
the fact that such review was undertaken 
should be documented.  

The examiner is requested to opine as to 
whether there was an increase in seizure 
disability during the veteran's period 
of active military service (July 1973 to 
December 1973).  The examiner should set 
forth in detail all clinical findings 
that provide the basis for the opinion.

If, and only if, the examiner determines 
that there was an increase in seizure 
disability during service, the examiner 
is additionally requested to opine as to 
whether that increase in disability was 
due to the natural progress of the 
preexisting condition.  The examiner 
should set forth in detail the basis for 
the opinion.

If the physician believes that an 
examination is warranted, the veteran 
should be scheduled for an examination.  
The complete rationale for all opinions 
expressed must be provided.

2.  The RO should review the examination 
report to ensure complete compliance 
with the directives of this REMAND.  If 
the report is deficient in any manner, 
the RO must implement corrective 
procedures.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the case should again 
be reviewed by the RO on the basis of 
the additional evidence.  If the benefit 
sought is not granted, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




